PER CURIAM:
Joshua Friebel and Elizabeth Friebel appeal, pro se, the district court’s denial of their Federal Rule of Civil Procedure 60(b) motion for relief from a judgment enforcing their settlement agreement with three *818defendants, in which the Friebels were alleged to have agreed to pay the defendants $100,000. Based on the record, the district court did not err by denying the 60(b) motion: the Friebels failed to show that their repeatedly omitting (in the face of court directions) to respond to the defendants’ motion to enforce the settlement agreement was due to mistake, inadvertence, surprise, or excusable neglect. On appeal, they also have failed to advance an argument that they have a meritorious defense to the motion that is likely to prevail. No abuse of discretion has been shown. For background, see In re Worldwide Web Systems, Inc., 328 F.3d 1291 (11th Cir.2003). Moreover, on the recusal-sua-sponte issue, the district judge did not err: because the record shows no evidence of pervasive bias. See Hamm v. Members of Bd. of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir.1983).
AFFIRMED.